283 F.2d 255
Paul J. RUDOLCHICK, Appellant,v.PITTSBURGH & LAKE ERIE RAILROAD COMPANY, a Corporation.
No. 13322.
United States Court of Appeals Third Circuit.
Argued Oct. 21, 1960.Decided Nov. 7, 1960, Rehearing Denied Nov. 29, 1960.

Appeal from United States District Court for Western District of Pennsylvania, John W. McIlvaine, District Judge.
Paul E. Moses, Pittsburgh, Pa.  (Robert B. Ivory Evans, Ivory & Evans, Pittsburgh, Pa., on the brief), for appellant.
Chauncey Pruger, Pittsburgh, Pa., (Chauncey Pruger, Reed, Smith, Shaw & McClay, Pittsburgh, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
Examination of plaintiff's testimony, the only liability evidence offered, confirms the holding of Judge McIlvaine in the district court, that it does not present a jury question as to the negligence of the defendant.  Rogers v. Missouri Pacific Railroad Co., 1957, 352 U.S. 500, 506, 77 S. Ct. 443, 1 L. Ed. 2d 493; Zegan v. Central Railroad of New Jersey, 3 Cir., 1959, 266 F.2d 101, 104.


2
The judgment of the district court will be affirmed.